Citation Nr: 0734995	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-44 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the RO in Winston-Salem, North 
Carolina.

In March 2007, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  The AMC completed the additional 
development as directed, confirmed the veteran's current 
rating, and returned the case to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran has degenerative joint and disc disease in 
his low back, which a VA physician who recently examined him 
in April 2007, on remand, described as of moderate severity 
(both conditions).  The veteran also has unilateral 
transitional vertebra, with partial lumbarization of S1 and 
left-sided spondylolysis.

3.  The April 2007 VA examiner determined there was no 
objective clinical evidence of radiculopathy or sciatic 
neuropathy involving the lower extremities, as a result of 
the degenerative disc disease, although there was a 
diminished ankle and knee reflex on the right side.



4.  And as for the range of motion in the veteran's low back 
during that April 2007 VA examination, forward flexion was to 
70 degrees (both active and passive), but with pain beginning 
at 55 degrees; backward extension was to 10 degrees (active 
and passive), with pain beginning at 5 degrees; lateral 
flexion to the left side was to 15 degrees (active and 
passive), with pain at the 15-degrees' endpoint; 
lateral flexion to the right side was to 10 degrees, with 
pain at the 10-degrees' endpoint; lateral rotation to the 
left side was to 30 degrees (active and passive), without any 
pain; and lateral rotation to the right side was to 20 
degrees, with pain at the 20-degrees' endpoint.  So the 
combined range of motion was 135 degrees.

5.  The pain mentioned included after repetitive use of the 
low back, but there was no additional limitation of motion 
(other than that indicated) as a consequence of it.  The 
veteran reported experiencing flare-ups every three to four 
months, lasting from three to seven days, but the April 2007 
VA examiner indicated there had been no incapacitating 
episodes during the past 12 months or ankylosis - favorable 
or unfavorable.


CONCLUSION OF LAW

The requirements are met for a higher 20 percent rating, but 
no greater, for the low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5235-5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2005), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (i.e., 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.; see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006); and 07-7130 (Fed. 
Cir. Sept. 17, 2007).  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court of Appeals held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show the error was harmless.  Id.; 
see, too, Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

In this case, the RO sent the veteran a VCAA letter in May 
2004, so prior to initially adjudicating his claim in July 
2004, discussing the information and evidence needed to 
substantiate his claim for an increased rating, as well as 
the information and evidence he needed to submit, the 
information and evidence that VA would obtain for him, and 
the need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.  Naturally, since 
that letter was issued prior to the Court's decision in 
Dingess/Hartman, it did not also inform him how a downstream 
effective date is assigned and the type of evidence impacting 
that determination.  But he received this additional notice, 
on remand, via the May 2007 SSOC, wherein the AMC 
readjudicated his claim in light of the evidence added to the 
record since the SOC.  Thus, all notice requirements were 
met.  38 U.S.C.A. § 5103(a), 5104, 7105; see also Prickett, 
20 Vet. App. at 376; Dingess/Hartman, 19 Vet. App. at 493.  
And there was no additional evidence submitted in response to 
that SSOC (containing this additional notice concerning the 
downstream effective date element) to warrant again 
readjudicating the claim and providing another SSOC.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (There is 
nothing to review if no additional evidence is submitted 
after all notice requirements are met).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and his VA outpatient treatment records 
from the facility he identified.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Historically, a February 1993 rating decision granted service 
connection for degenerative joint disease (DJD) of the lumbar 
spine with an initial rating of 10 percent, retroactively 
effective from September 1992.  The veteran's current claim 
for an increase was received by the RO in May 2004.  The RO 
denied his claim in the July 2004 rating decision at issue.

In light of the amount of time (nearly 3 years) that had 
elapsed between the veteran's then most recent June 2004 VA 
compensation examination and the review of his case on 
appeal, and since he had asserted that his low back 
disability was much more severe than indicated at that 
examination, the Board remanded this case in March 2007 for 
another examination.  The Board specifically instructed the 
designated examiner to address the severity of the DJD and, 
if present, the severity of any additional degenerative disc 
disease (DDD) - if determined to be part and parcel of the 
underlying service-connected disability.

In making this remand request, the Board pointed out the 
rating criteria for evaluating spinal disabilities had twice 
been revised in recent years - initially on September 23, 
2002, and more recently on September 26, 2003.  Although the 
SOC had informed the veteran of both the former and revised 
rating criteria, only the revised criteria are actually 
applicable in this appeal since his current claim 
was received by the RO in May 2004 - well after their 
effective dates of September 23, 2002 and September 26, 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, DCs 5235-5243 (2007); VA O.G.C. Prec. Op. 
No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000).  See, too, 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

VA lists what it considers to be normal range of motion (ROM) 
in the thoracolumbar (thoracic and lumbar) segment of the 
spine at 38 C.F.R. § 4.71a, Plate V.  Normal forward flexion 
is to 90 degrees, backward extension to 30 degrees, lateral 
flexion to 30 degrees (to each side), and rotation to 30 
degrees (also to each side).  See also 38 C.F.R. § 4.71a, DCs 
5235-5243, Note (2).

The General Formula provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 10 percent rating is provided when the 
ROM of the thoracolumbar spine is greater than 60 degrees but 
not greater than 85 degrees, or combined ROM is greater than 
120 degrees but not greater than 235 degrees, or where there 
is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, or 
there is vertebral body fracture with loss of 50 percent or 
more of height.  38 C.F.R. § 4.71a, DCs 5235-5243.

A 20 percent rating is provided when the ROM of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or combined range of motion is not 
greater than 120 degrees, or where there is muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour, such as scoliosis, reverse lordosis, or 
abnormal kyphosis.  Id.

The next higher 40 percent rating requires forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.

During his April 2007 examination, on remand, the veteran 
told the examiner that his back pain was always present, and 
that he had a medicine cabinet full of medications that he 
did not take because of the side effects and the fact they 
did not provide real relief for his symptoms.  His primary 
medications for relief of his symptoms are Tylenol and 
Motrin.  He also reported that he had undergone physical 
therapy and been issued a transcutaneous electrical nerve 
stimulation (TENS) unit, and that he had resigned from his 
job with the U.S. Postal Service one year earlier because he 
could not tolerate his back pain while working.  He denied 
any history of bladder or bowel dysfunction related to his 
low back disorder, as well as any radiation, numbness, 
paresthesias, leg or foot weakness, or unsteadiness.  
He did report experiencing stiffness, weakness, limitation of 
motion (LOM), spasms, and pain in his low back.  He estimated 
his flare-ups as occurring every three to four months and 
lasting approximately three to seven days.  Although he told 
the examiner there were times when he was incapacitated due 
to his symptoms, preventing him from going to the doctor, he 
conceded there were no incapacitating episodes as defined by 
applicable regulation - that is, instances of bed rest 
prescribed by a physician.  He added that he did not go to 
the doctor because he knew there was nothing they could do 
for him.

On objective physical examination, the examiner observed the 
veteran's posture was normal and symmetrical - except that 
his head position was slightly to the right and his gait 
antalgic and slow for his age.  There were no abnormal spinal 
curvatures.  Also noted was the absence of any spasm, 
atrophy, guarding, weakness, or tenderness of the 
thoracolumbar spine.  Motor and muscle examination revealed 
no abnormalities.  Hip flexion (for L1-L3 and femoral N.) and 
extension (for L5, S1-S2 and inferior gluteral) were normal 
at 5/5, as were knee extension (L2-L4) and ankle dorsiflexion 
(L4-L5, S1), ankle plantar flexion (S1-S2 and tibial N.), 
and great toe extension (L4-L5, S1 and deep peroneal N.) - 
all bilaterally.  [Parenthetically, the Board reads "N" as 
meaning nerve.]  Muscle tone was normal, too, and there was 
no muscle atrophy.  Sensory examination of the lower 
extremities was entirely normal.  Right knee and ankle jerks 
were decreased at 1 instead of the normal 2.  The left side 
was normal, as was the veteran's Babinski sign.

Examination of the veteran's low back ROM showed flexion, 
active and passive, to 70 degrees, with pain beginning and 
ending at 55 degrees.  Active and passive extension were to 
10 degrees, with pain beginning and ending at 5 degrees.  
There was pain after repetitive use but no additional LOM.  
Resistance to isometric movement was normal on extension and 
flexion.  ROM on lateral flexion was to 15 degrees to the 
left side, with pain beginning and ending at that point, and 
to 10degrees on the right side, with pain also beginning and 
ending at that point.  Lateral rotation was to 30 degrees to 
the left side, and pain free, and to 20 degrees to the right 
side, with pain beginning and ending at that point.  There 
was pain after repetitive use on the right, but not on the 
left, but no additional LOM on either side.  Resistance to 
isometric movement was normal on lateral flexion and 
rotation.
Lasegue's sign was negative, and there was no evidence of a 
vertebral fracture.

X-rays showed both DJD and DDD of the thoracolumbar spine, 
and the examiner diagnosed both, describing each as 
moderately severe and indicating there also was unilateral 
transitional vertebra with partial lumbarization of S1 and 
left-sided spondylolysis.  "Lumbarization," incidentally, 
is a congenital anomaly of the lumbosacral junction 
characterized by development of the first sacral vertebra 
as a lumbar vertebra, resulting in six lumbar vertebra 
instead of five.  Steadman's Medical Dictionary, p. 1034, 
27th Edition (2000).  A precedent opinion of VA's General 
Counsel, VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990) 
holds that service connection may be awarded for superimposed 
disability due to aggravation of congenital disease, but not 
congenital defect.  Where there is superimposed disease or 
injury, service connection for resultant disability may be 
warranted.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 
Fed. Reg. 4,711 (July 18, 1990).  See, too, Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  
Here, though, we are talking about a congenital defect, not 
disease, so the lumbarization cannot be used as grounds for 
increasing the rating for the veteran's low back disability.

In response to the AMC's request for an opinion on whether 
the veteran had DDD in addition to the service-connected DJD, 
the examiner noted that any DJD was essentially part and 
parcel of the already-service connected spinal disc 
condition.  He also noted there was no apparent radiculopathy 
or sciatic neuropathy of the lower extremities as a result of 
the DDD.  The diminished right knee and ankle reflex was 
noted without further comment.

The results of that April 2007 VA examination show the 
veteran's forward flexion, when considering the impact of his 
pain and flare ups, was effectively to only 55 degrees (as 
opposed to 70 degrees).  This amount of forward flexion in 
the thoracolumbar segment is greater than 30 degrees, but not 
greater than 60 degrees, so entitles him to a higher 20 
percent rating under the revised DCs 5235-5243.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  The examiner also indicated "yes" for 
whether muscle spasm, localized tenderness, or guarding was 
severe enough to cause abnormal gait or abnormal spinal 
contour, though his objective findings clearly indicated 
there was no gibbus, kyphosis, list, lumbar flattening, 
lordosis, scoliosis, or reverse lordosis.  Still, this is 
another basis for assigning a higher 20 percent rating under 
the revised DCs 5235-5243.

The veteran did not, however, have forward flexion of 30 
degrees or less or any objective clinical indications of 
ankylosis in this segment of his spine, favorable or 
unfavorable.  38 C.F.R. § 4.71a, Note (5) (indicating 
unfavorable ankylosis is when the entire thoracolumar spine 
is fixed in flexion or extension.... and favorable ankylosis as 
when there is fixation of the spinal segment in the neutral 
position (0 degrees)).  See, too, Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  There was no evidence of any associated bowel or 
bladder dysfunction, either.  38 C.F.R. § 4.71a, Note (1).  
So he cannot receive a rating higher than 20 percent on any 
of these alternative bases.

There are a few other points also worth mentioning.  20 
percent is the highest possible rating under DC 5003, for 
arthritis (degenerative joint disease, DJD), so there is no 
additional benefit to be had under that DC since the veteran 
is already receiving the higher 20 percent rating in this 
decision - in part, based on the extent his pain and other 
DeLuca symptoms affect his ROM, including during flare ups.  
And, as mentioned, he admittedly has not had any 
incapacitating episodes, as this term is expressly defined in 
DCs 5235-5243, to otherwise warrant assigning a rating higher 
than 20 percent under DC 5243 for his degenerative disc 
disease (DDD).  As the Board pointed out when remanding this 
case in March 2007, an incapacitating episode is defined as a 
period of acute signs and symptoms due to the DDD 
(intervertebral disc syndrome (IVDS)) requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
April 2007 VA examiner expressly indicated the veteran had 
not experienced any incapacitating episodes in the past 
12 months, that is, requiring a doctor's (an "MD") note.  
So, by definition, there have not been any incapacitating 
episodes.

The April 2007 VA examiner pointed out, as well, there were 
no objective clinical indications of radiculopathy or sciatic 
neuropathy involving the lower extremities, as a result of 
the DDD, although there was a diminished ankle and knee 
reflex on the right side.  Consequently, the veteran cannot 
receive a rating higher than 20 percent by separately rating 
the orthopedic and neurologic manifestations of his low back 
disability under the revised DC 5243 for DDD (IVDS).

The veteran's outpatient treatment records contain no entries 
that are contrary to the findings at the April 2007 
examination.  They document the veteran's complaints of 
chronic pain and his regimen of physical therapy and 
medication, including a TENS unit.  Further, the examinations 
conducted during his visits for follow-up care show the 
absence of any neurological symptoms in his lower 
extremities.

The April 2007 VA examiner assessed the impact of the low 
back disability on the veteran's daily functioning as 
moderate.  Hence, the evidence supports a higher 20 percent 
rating for the low back disability, but not a rating even 
higher than that because, beyond that level, for the reasons 
and bases discussed, the preponderance of the evidence is 
against the claim, so there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

There also is nothing in the record to distinguish this case 
from the cases of numerous other veterans who are subject to 
the schedular rating criteria for the same disability.  The 
veteran told the April 2007 VA examiner he was not retired, 
but instead quit his job because of the excruciating pain 
from his low back disability.  The claims file, however, 
contains no evidence in support of this assertion.  Thus, the 
Board finds that the newly assigned, higher, 20 percent 
schedular rating has already adequately addressed, as far as 
can practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected low 
back condition.  See 38 C.F.R. § 4.1.  In addition, there is 
no evidence revealing frequent periods of hospitalization.  
Most, if not all, of his evaluation and treatment, instead, 
has been on an outpatient basis, not as an inpatient.  
Therefore, in the absence of these type factors, the Board is 
not required to submit this case to the Under Secretary for 
Benefits or Director of Compensation and Pension Service for 
consideration of an extras-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A higher 20 percent rating, but no greater, is granted for 
the low back disability, subject to the laws and regulations 
governing the payment of VA compensation.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


